Case 8:20-cv-01979-DOC-ADS Document 95 Filed 05/12/21 Page 1 of 7 Page ID #:5029




 1   Justin F. Marquez (Cal Bar No. 262417)
 2   justin@wilshirelawfirm.com
     Thiago M. Coelho (Cal Bar No. 324715)
 3   thiago@wilshirelawfirm.com
 4   Robert Dart (Cal. Bar No. 264060)
     rdart@wilshirelawfirm.com
 5   Cinela Aziz (Cal Bar No. 318192)
 6   cinela@wilshirelawfirm.com
     WILSHIRE LAW FIRM
 7
     3055 Wilshire Blvd., 12th Floor
 8   Los Angeles, California 90010
 9   Telephone: (213) 381-9988
     Facsimile: (213) 381-9989
10
11   Attorneys for Plaintiff Joseph Mier
     and the Putative Class
12
13                        UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA

15
     JOSEPH MIER, individually and on           Case No.: 8:20-cv-01979 DOC (ADSx)
16   behalf of all others similarly situated,   Presiding Judge: Judge David O. Carter
17
                  Plaintiff,                    [DISCOVERY DOCUMENT:
18                                              REFERRED TO MAGISTRATE JUDGE
19         vs.                                  AUTUMN D. SPAETH]
20
     CVS HEALTH, a Rhode Island                 PLAINTIFF’S SUPPLEMENTAL
21   corporation; and DOES 1 to 100,            MEMORANDUM IN OPPOSITON
22   inclusive,                                 TO CVS HEALTH CORPORATION’S
                                                AND VI-JON, LLC’S MOTION FOR
23                Defendants.                   SANCTIONS, AND TO COMPEL
24                                              PLAINTIFF TO SUBMIT TO AN
                                                ADDITIONAL DEPOSITION
25
26                                              Discovery Cut-Off: September 7, 2021
27                                              Pretrial Conference: December 13, 2021
                                                Trial Date:          January 25, 2022
28
                                                1
       PLAINTIFF’S SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO
      MOTION FOR SANCTIONS AND TO COMPEL PLAINTIFF TO SUBMIT TO
                        ADDITIONAL DEPOSITION
Case 8:20-cv-01979-DOC-ADS Document 95 Filed 05/12/21 Page 2 of 7 Page ID #:5030




 1         Pursuant to Local Rule 37-2.3, the Plaintiff hereby submits this
 2   Supplemental Memorandum in connection with disputed discovery issues.
 3   I.    INTRODUCTION
 4         Faced with significant liability for its false and misleading statements,
 5   Defendant has gone on the offensive, seeking to label Plaintiff an “empty vessel”
 6   and to attack Plaintiff’s counsel’s professionalism for zealously defending her
 7   client at deposition. However, a review of the cases in which sanctions were and
 8   were not imposed reveals that Plaintiff’s conduct does not come near to that which
 9   would normally be sanctionable behavior.          While Defendant complains that
10
     Plaintiff’s objections were too lengthy, a review of the deposition transcript shows
11
     that Defendant’s counsel was afforded more than sufficient time to obtain answers
12
     to the vast majority of his questions.        Defendant’s counsel never made any
13
     expression to indicate that he did not have sufficient time to question Plaintiff.
14
     Plaintiff’s counsel did not cut off the deposition, and there was never an issue as to
15
     whether Defendant would run out of time. Defendant comes forward with only a
16
     handful of questions as to which no response was given, each of which were, as
17
18   shown in the Joint Stipulation, either privileged, irrelevant, or repetitive of other

19   discovery. No additional deposition time is warranted by these questions. In short,
20   while the deposition was spirited on both sides, there was nothing especially
21   egregious or sanctionable about Plaintiff’s counsel’s behavior, and there is simply
22   no relevant, non-privileged material left over on which Plaintiff may be questioned.
23   Defendant has made a mountain out of a molehill. Its motion should be denied.
24   II.   PLAINTIFF’S COUNSEL DID NOT COMMIT SANCTIONABLE
25         CONDUCT.
26         “[T]he Supreme Court ‘has cautioned that, because of the potency of
27   attorney sanction orders, courts must exercise their inherent sanctioning authority
28   with restraint and sound discretion.’” Doe v. Los Angeles W. Travelodge, No. CV
                                               2
       PLAINTIFF’S SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO
      MOTION FOR SANCTIONS AND TO COMPEL PLAINTIFF TO SUBMIT TO
                        ADDITIONAL DEPOSITION
Case 8:20-cv-01979-DOC-ADS Document 95 Filed 05/12/21 Page 3 of 7 Page ID #:5031




 1   08-8279 CBM(CTX), 2009 WL 5227898, at *2 (C.D. Cal. Nov. 19, 2009) (quoting
 2   Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1063 (9th Cir.2007) (citing
 3   Chambers v. NASCO, Inc., 501 U.S. 32, 45, 111 S.Ct. 2123, 115 L.Ed.2d 27
 4   (1991))). 1
 5          In Los Angeles W. Travelodge, the court declined to award sanctions despite
 6   counsel’s abusive statements that opposing counsel was a criminal, mentally ill, a
 7
     misogynist, statements insulting opposing counsel’s family members, and other
 8
     vague threats and abuses, noting that misconduct had occurred on both sides of the
 9
     litigation, and instead requiring that the attorneys complete additional CLE courses
10
     and perform community service. Id. at *3-7. The conduct in Los Angeles W.
11
     Travelodge goes far beyond anything which occurred at Plaintiff’s deposition—in
12
     fact, here, both parties’ counsel have cooperated on two successful joint
13
     stipulations—yet the court wisely chose not to escalate tensions through one-sided
14
15   sanctions awards, when misconduct occurred on both sides.

16          Similarly, in Ewing v. Flora, No. 14CV2925 AJB (NLS), 2016 WL 1465182,

17   at *4 (S.D. Cal. Apr. 14, 2016), the court declined to issue sanctions against an
18   attorney who had insulted the intelligence of opposing counsel, on the partial
19   grounds that it had not previously threatened the imposition of monetary sanctions
20   on either party, as the Court has not done here.
21          Courts typically award sanctions against egregious behavior, such as
22   refusing to appear at deposition, and threatening to unilaterally end the deposition,
23   which did not occur here, or for a long history of obstruction, which is absent here
24   as well. See, e.g., Jurczenko v. Fast Prop. Sols., Inc., No. 1:09 CV 1127, 2010 WL
25
26
     1
       See also Roadway Exp., Inc. v. Piper, 447 U.S. 752, 767, 100 S. Ct. 2455, 2465,
27   65 L. Ed. 2d 488 (1980) (sanctions under court’s inherent powers require a finding
     of bad faith). “Any sanction imposed must be tailored to curtail the attorney's
28   particular misconduct.” Los Angeles W. Travelodge, 2009 WL 5227898, at *2
     (citing Chambers, 501 U.S. at 57).       3
         PLAINTIFF’S SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO
      MOTION FOR SANCTIONS AND TO COMPEL PLAINTIFF TO SUBMIT TO
                               ADDITIONAL DEPOSITION
Case 8:20-cv-01979-DOC-ADS Document 95 Filed 05/12/21 Page 4 of 7 Page ID #:5032




 1   2891584, at *3–4 (N.D. Ohio July 20, 2010) (refusing to show up or schedule a
 2   deposition and threatening to unilaterally end the deposition once it occurred);
 3   Rapaport v. Soffer, No. 2:10-CV-935-MMD-RJJ, 2012 WL 6799742, at *3 (D.
 4   Nev. Dec. 31, 2012) (counsel made “bizarre and impertinent statements” impeding
 5   the deposition, during which the deponent refused to make estimates and feigned
 6   ignorance as to a multitude of questioning); Somers v. Digital Realty Tr. Inc., No.
 7
     14CV05180EMCKAW, 2018 WL 2134020, at *19 (N.D. Cal. May 9, 2018)
 8
     (noting the plaintiff’s “repeated failure to comply with his discovery obligations
 9
     and the undersigned’s orders”). 2
10
           The lack of grounds for sanctions here is further illustrated by Defendant’s
11
     own misconduct on the record.           “Rule 5-100 [of the California Rules of
12
     Professional Conduct] prohibits an attorney from threatening to present ‘criminal,
13
     administrative, or disciplinary charges’ to gain an advantage in a civil dispute.”
14
15   Los Angeles W. Travelodge, 2009 WL 5227898, at *5; c.f. Hussein v. Frederick,

16   No. 306CV00585RLHRAM, 2007 WL 9658421, at *3 (D. Nev. Aug. 28, 2007)

17   (“The current Complaint threatens to sue witnesses who provided deposition
18   testimony in Hussein I and II, revealing Plaintiff's intent to harass and intimidate
19   witnesses. Such conduct is sanctionable under Rule 11.”). As shown in Plaintiff’s
20   portion of the joint stipulation, counsel for Defendant repeatedly threatened
21
22
23
     2
       Carter v. Burlington N. Santa, LLC, No. 4:15-CV-366-O, 2016 WL 3388707, at
     *3 (N.D. Tex. Feb. 8, 2016) (litigant lied about the contents of a folder and refused
24   to turn it over in violation of a court order); Robinson v. Chefs' Warehouse, No.
     315CV05421RSKAW, 2017 WL 1064981, at *5 (N.D. Cal. Mar. 21, 2017), on
25   reconsideration, No. 315CV05421RSKAW, 2017 WL 2617905 (N.D. Cal. June
     16, 2017) (“The actual name calling, the standing in the corner, the turning your
26   back to the table and talking about them looking at your bald head, and the
     diatribes, and the streams of consciousness, and all of this kind of stuff that is clear
27   on the video for an hour almost. Where Ms. Beilke got in maybe a few very
     frustrated ‘stop interrupting me,’ and ‘no, you're not going to tell me what questions
28   to ask,’ and ‘no, stop interrupting me,’ and ‘okay,’ several times, and then you
     going back into your diatribes. That's what4 that video consists of.”).
         PLAINTIFF’S SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO
      MOTION FOR SANCTIONS AND TO COMPEL PLAINTIFF TO SUBMIT TO
                                 ADDITIONAL DEPOSITION
Case 8:20-cv-01979-DOC-ADS Document 95 Filed 05/12/21 Page 5 of 7 Page ID #:5033




 1   Plaintiff personally, and not just Plaintiff’s counsel, with “going to the judge” when
 2   he did not get an answer to a question that he wanted. (Mier Dep. at p. 175:20-24).
 3   Additionally, counsel for Defendant repeatedly and gratuitously accused Plaintiff
 4   of lying on the record, when Plaintiff was simply trying to answer counsel’s
 5   questions, behavior which has been found to be independently sanctionable by at
 6   least one federal court. See Nichols v. Denver Health & Hosp. Auth., No. 19-CV-
 7
     02818-DDD-KLM, 2020 WL 5517355, at *3 (D. Colo. Sept. 14, 2020) (“Ms.
 8
     Archer gratuitously accused the deponent of lying, when the deponent was simply
 9
     answering her questions.”) (Mier Dep. at p. 239:19-20) (“this client of yours has
10
     lied repeatedly.”). In light of this and other forms of misconduct committed by
11
     counsel for Defendant, counsel for Plaintiff’s vigorous defense of the deposition
12
     and few scattered colorful remarks may be understood.
13
     III.   COUNSEL FOR DEFENDANT OBTAINED ANSWERS TO ALL
14
15          PERTINENT, DISCOVERABLE QUESTIONING.

16          The only questions to which Defendant did not obtain clear answers on the

17   record were either privileged, irrelevant, or duplicative of other discovery.
18   Accordingly, there is no justification for a second deposition of Plaintiff.
19          First, as to the questioning regarding the materials Plaintiff had consulted at
20   his attorney’s direction in preparation for the deposition, under California law,
21   there is a valid claim of privilege as to communications provided by an attorney to
22   her client, even when they are reviewed in advance of a deposition. Mize v.
23   Atchison, T. & S. F. Ry. Co., 46 Cal. App. 3d 436, 449, 120 Cal. Rptr. 787, 796
24   (1975) (“the mere fact of allowing a witness to refresh his recollection from a
25   communication by him to his attorney and then calling him as a witness does not
26
     necessarily waive the lawyer-client privilege.”). Accordingly, Plaintiff’s attorney
27
     stated a valid objection of privilege as to the identity of these documents.
28
                                               5
       PLAINTIFF’S SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO
      MOTION FOR SANCTIONS AND TO COMPEL PLAINTIFF TO SUBMIT TO
                        ADDITIONAL DEPOSITION
Case 8:20-cv-01979-DOC-ADS Document 95 Filed 05/12/21 Page 6 of 7 Page ID #:5034




 1   Moreover, all of the documents in question have either been produced by or to
 2   Defendant, and are not being hidden.
 3         Second, as to the identity of Plaintiff’s co-workers, “[c]ourts in this Circuit
 4   have denied requests from Defendants for “an order compelling deposition answers
 5   to [their] irrelevant questions.” V5 Techs. v. Switch, Ltd., 334 F.R.D. 306, 313–14
 6   (D. Nev. 2019), aff'd sub nom. V5 Techs., LLC v. Switch, LTD., No. 2:17-CV-2349-
 7
     KJD-NJK, 2020 WL 1042515 (D. Nev. Mar. 3, 2020). This is because “depositions
 8
     are generally limited to questions that seek relevant information.” Id. Plaintiff has
 9
     not brought an employment action, but an action which hinges on the truth or falsity
10
     of Defendant’s product statements. The identity of Plaintiff’s co-workers simply
11
     has no bearing on that determination.
12
           Third, as to all of the questioning surrounding Plaintiff’s procurement of
13
     counsel, under Rule 26(b)(2)(C) of the Federal Rules of Civil Procedure, the Court
14
15   must limit the availability of a second deposition if “the discovery sought is

16   unreasonably cumulative or duplicative, or can be obtained from some other source

17   that is more convenient, less burdensome, or less expensive.”            Plaintiff has
18   produced the advertisement in question. Plaintiff has produced an email showing
19   when the advertisement became operational. Plaintiff has produced evidence
20   showing when Plaintiff first contacted his counsel (which was after the purchase
21   in question).   This evidence plainly shows that Plaintiff, even according to
22   Defendant’s own records, must have purchased the product before he saw the
23   advertisement, and before he contacted his counsel. This is part of Defendant’s
24   continuous effort in attempting to distort the reality with its straw man arguments,
25   by attempting to mud the waters to alleviate itself from liability in this case. It did
26
     not work in its Opposition to Plaintiff’s Motion for Class Certification, it should
27
     not work here too.
28
                                               6
       PLAINTIFF’S SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO
      MOTION FOR SANCTIONS AND TO COMPEL PLAINTIFF TO SUBMIT TO
                        ADDITIONAL DEPOSITION
Case 8:20-cv-01979-DOC-ADS Document 95 Filed 05/12/21 Page 7 of 7 Page ID #:5035




 1   IV.   CONCLUSION
 2         Defendant seeks to re-depose Plaintiff on matters that are privileged,
 3   irrelevant, and which have been irretrievably settled by documentary evidence, and
 4   to sanction behavior that does not rise to the level of bad faith. Respectfully,
 5   Defendant’s motion should be denied.
 6                                               WILSHIRE LAW FIRM
 7
 8   DATED:      May 12, 2021                    /s/ Robert Dart
 9                                               Thiago Coelho
                                                 Robert Dart
10                                               Cinela Aziz
11                                               Attorneys for Plaintiff and the
                                                 Proposed Class
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             7
       PLAINTIFF’S SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO
      MOTION FOR SANCTIONS AND TO COMPEL PLAINTIFF TO SUBMIT TO
                        ADDITIONAL DEPOSITION
